09/20/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0107


                                       DA 20-0107
                                    _________________

 STATE OF MONTANA,

               Plaintiff and Appellee,

       v.                                                           ORDER

 MICHAEL ALLEN ZEIMER,

               Defendant and Appellant.
                                 _________________

       Upon consideration of Appellant’s motion or extension to time, and good cause
appearing.
       IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including October 28, 2021, within which to prepare, file, and serve Appellant’s reply brief
on appeal.
       No further extensions will be granted.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                September 20 2021